In an action, inter alia, to recover damages for breach of an option agreement for the sale of real property, plaintiffs appeal from so much of an order of the Supreme Court, Kings County (Aronin, J.), dated January 3,1983, as granted defendant Roger Field’s motion to dismiss the complaint as against him, and amended the caption in the instant action by deleting his name as a party defendant. Order affirmed insofar as appealed from, with costs. On the record before us it is clear that defendant Roger Field raised the Statute of Frauds timely as an affirmative defense in his amended answer (CPLR 3211, subd [e]; see Raoul v Olde Vil. Hall, 76 AD2d 319; Reich v Knopf, 65 AD2d 618). We have considered plaintiffs’ remaining contentions and find they have no merit. Titone, J. P., Lazer, O’Connor and Boyers, JJ., concur.